Panel rehearing granted
by order filed 6/26/03
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7309



KENNETH BRIAN JOYNER,

                                          Petitioner -   Appellant,

          versus


RONALD J. ANGELONE, Director,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1189-AM)


Submitted:   May 8, 2003                    Decided:   May 21, 2003


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Brian Joyner, Appellant Pro Se. Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Brian Joyner seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   We have reviewed the record and conclude for the reasons

stated by the district court that Joyner has not made a substantial

showing of the denial of a constitutional right.     See Joyner v.

Angelone, No. CA-01-1189-AM (E.D. Va. filed June 14, 2002 & entered

June 17, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal.     See 28 U.S.C. § 2253(c) (2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 3